                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        SACV 20-0534 SVW (PVC)                                 Date: April 14, 2020
Title           Jose Zendejas v. United States of America




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                         None
                  Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:               Attorneys Present for Defendants:
                    None                                              None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THIS
             ACTION SHOULD NOT BE DISMISSED FOR FAILURE TO
             PROVIDE A CURRENT ADDRESS

       On March 16, 2020, Jose Zendejas (“Petitioner”), then an inmate housed at the Los
Angeles County Men’s Central Jail proceeding pro se, filed a habeas petition pursuant to
28 U.S.C. § 2254. (“Petition,” Dkt. No. 1). That same day, the Court issued a Notice of
Reference informing Petitioner of the District Judge to whom his case had been assigned
and the Magistrate Judge to whom the matter had been referred for further proceedings.
(“Notice,” Dkt. No. 2). The Notice was sent to Petitioner at his address of record. On
March 31, 2020, the Notice was returned to the Court as undeliverable because Petitioner
had been released. (Dkt. No. 3). Thus, the Court does not have a current address for
Petitioner and is unable to move this case forward.

       Petitioner is advised that pursuant to the Central District’s Local Rule 41-6, he has
an obligation to keep the Court informed of his current address of record or the Court may
dismiss this action:

        A party proceeding pro se shall keep the Court and opposing parties apprised
        of such party’s current address and telephone number, if any, and e-mail
        address, if any. If mail directed by the Clerk to a pro se plaintiff’s address

CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        SACV 20-0534 SVW (PVC)                           Date: April 14, 2020
Title           Jose Zendejas v. United States of America


        of record is returned undelivered by the Postal Service, and if, within fifteen
        (15) days of the service date, such plaintiff fails to notify, in writing, the
        Court and opposing parties of said plaintiff’s current address, the Court may
        dismiss the action with or without prejudice for want of prosecution.

C.D. Cal. L.R. 41-6.

       The deadline for Petitioner to notify the Court of his current address was March 31,
2020, i.e., fifteen days after the date the Court’s Notice was served on March 16, 2020.
Petitioner is therefore ORDERED TO SHOW CAUSE by April 28, 2020, why this action
should not be dismissed pursuant to Local Rule 41-6 for Petitioner’s failure to provide a
current address. Petitioner may discharge this Order by filing a response with a current
address.

       Instead of filing a response to the instant Order, Petitioner may request a
voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a).
A Notice of Dismissal form is attached for Petitioner’s convenience. However,
Petitioner is advised that any dismissed claims may be later subject to the one-year
statute of limitations under 28 U.S.C. § 2244(d)(1), which provides that “[a] 1-year
period of limitation shall apply to an application for a writ of habeas corpus by a
person in custody pursuant to the judgment of a State court.”

       Petitioner is expressly cautioned that failure to timely file a response to this
Order will result in a recommendation that this action be dismissed without prejudice
for failure to prosecute and obey court orders pursuant to Federal Rule of Civil
Procedure 41(b).

       The Clerk of the Court is directed to serve a copy of this Order upon Petitioner at
his current address of record.

        IT IS SO ORDERED.

CV-90 (03/15)                         Civil Minutes – General                        Page 2 of 2
